                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JESSE WADSWORTH,                            )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )   CIVIL ACTION NO. 2:18-CV-932-WHA
                                            )                 [WO]
BILL FRANKLIN, et al.,                      )
                                            )
       Defendants.                          )

                                   OPINION and ORDER

       Before the court is the Recommendation of the Magistrate Judge entered November 5,

2018. Doc. 4. There being no timely objection filed to the Recommendation, and based on an

independent review of the record, the Recommendation of the Magistrate Judge (Doc. 4) is

ADOPTED and it is ORDERED as follows:

       1. Plaintiff’s 42 U.S.C. § 1983 claims against Defendants are DISMISSED with prejudice

under 28 U.S.C. § 1915(e)(2)(B)(ii);

       2. This case is DISMISSED prior to service of process.

       A Final Judgment will be entered separately.

       Done, this 28th day of November 2018.




                                         /s/ W. Harold Albritton
                                       W. HAROLD ALBRITTON
                                       SENIOR UNITED STATES DISTRICT JUDGE
